Title: To Thomas Jefferson from William John Coffee, 15 February 1823
From: Coffee, William John
To: Jefferson, Thomas

Honbl SirNew York
February 15 1823It gives me much pleasure to hear, your arm is in a State of recovery but Cant help saying that your moste Active mind must take care that you dont weary or take Cold in the fracture as you know at this season of the year thair is much fragility in the bones of a leg or an Arm, it would be to you a grievous misfortune to have a second fracture, and a Publick Affliction and from this happiness that I hold in personally knowing you would I do assure you be a seceret sorrow; besides your incapability of Action would be a great Loss to the University in it’s Present State. I must tharfore Conclude with a Trust that Care and your good Constitution will yet sett all things to right by a perfect Concretion of this Bone.With Respects & sincere EsteemYoursWm J. CoffeeShould thair be any thing that you may want from this City I hope you will Honor me with the Commands, and I now take the Liberty of saying that I must leave N. York a day an two before next AprilYour Bill on the other side